Citation Nr: 1712744	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left lower extremity disorder.

3.  Entitlement to service connection for an infectious disease, including malaria.

4.  Entitlement to service connection for basal cell and squamous cell carcinoma cancers of the face, back, arms and hands.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to May 1946.  He died in July 2015 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

The case was remanded in March 2014 for further development.  As discussed below, another remand is necessary.  

The Veteran died in July 2015 and the appellant filed a timely request to be substituted as the claimant in this appeal.  In November 2016, the appellant's request was granted and she has been substituted as the claimant in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Prior to the Veteran's death, the AOJ had begun the Board's requested development.  Due to his death, the Board's remand directives were not completed and this case has since been returned to the Board.  The Board's pertinent directives not completed included affording the Veteran VA examinations for his lumbar spine, left lower extremity, and infectious disease claims and readjudicating all of his claims in a Supplemental Statement of the Case.  Although examinations cannot be performed, the Board finds that medical opinions regarding the etiology of the Veteran's claimed lumbar spine and left lower extremity disorders and infectious disease should be obtained based upon a review of the claim file.  As previously directed by the Board, all of the claims should then be readjudicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA examination opinions from medical professional(s) with appropriate expertise to determine the etiology of any lumbar spine and left lower extremity disorders and infectious diseases, including malaria, that the Veteran was diagnosed with prior to his death.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the opinion(s).  

A) For the Veteran's lumbar spine and left lower extremity, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any lumbar spine and left lower extremity disorders that the Veteran was diagnosed with prior to his death had their onset in service or were related to the Veteran's military service.  In regards to the left lower extremity, the examiner should also opine as to whether any diagnosed disorder was caused or aggravated (permanently worsened beyond normal progression) by any diagnosed lumbar spine disorder.  

The examiner should accept the Veteran's reports of incurring a back injury while loading shells in service and of having continuing pain since service.  The examiner should consider the Veteran's assertions, including his March 2010, October 2010, and February 2011 statements.  

A complete rationale should be given for all opinions and conclusions expressed.  

B) For the Veteran's claimed infectious disease, including malaria, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that any infectious diseases, including malaria, that the Veteran was diagnosed with prior to his death had their onset in service or were related to the Veteran's military service.  

The examiner should consider the Veteran's service treatment records (STRs) showing catarrhal fever in August 1944; a December 1949 discharge summary showing treatment for an upper respiratory infection, ancylostomiasis and anxiety; and the Veteran's assertions, including his March 2010, October 2010, and February 2011 statements.  

A complete rationale should be given for all opinions and conclusions expressed.  

2.  Ensure that the opinion reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, after completion of the above and any further development deemed necessary, readjudicate the claims.  If any benefit remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. Velez
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




